Citation Nr: 0822650	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-21 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet.

2.  Entitlement to service connection for bursitis and spurs 
of the feet.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 21, 1987 to 
August 16, 1990.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO).

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2007).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  38 C.F.R. § 3.306(a) (2007).  Evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  See Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, then the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In the current case, the veteran's July 1987 enlistment 
examination shows that he had flat feet upon entrance into 
military service.  The veteran's service medical records 
contain several complaints pertaining to his feet and ankles, 
including an October 1987 report of pain in his left foot and 
a tender spot on the outside of his left foot; a December 
1987 report of pain in his feet and ankles when walking and 
running, with knots noted in both; and a January 1990 report 
of right foot pain.

Post-service medical records include private medical reports 
from the veteran's place of employment, dated from November 
1991 to August 1997.  These private medical reports contain 
documentation of two incidents in which the veteran sustained 
foot injuries while at work.  The first of these incidents 
took place in August 1993, when the veteran injured the heels 
of his feet; the veteran has alleged that this injury was due 
to continuous walking on a concrete surface.  The second of 
these incidents took place in February 1996, when the veteran 
injured a tendon in his right foot while walking; the veteran 
has alleged that this injury was due to excessive standing 
and walking as well as walking on uneven surfaces.  In August 
1997, the veteran was diagnosed by his private doctor with a 
calcaneal spur with bursitis in his right plantar heel.

In a June 2008 statement, the veteran reported that he is now 
registered at the VA Medical Center in Butler, Pennsylvania 
and is being treated for bursitis and spurs of the feet.  On 
remand, these VA treatment records should be obtained and 
associated with the claims file.

The Board notes that the record does not contain any medical 
opinions that address a connection between the veteran's 
documented conditions in service and any current 
disabilities.  The Veterans Claims Assistance Act (VCAA) and 
its implementing regulations require VA to provide a veteran 
with an examination or to obtain a medical nexus opinion 
based upon a review of the evidence of record if VA 
determines that such measures are necessary to decide the 
claim on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 
(2002).  In view of the evidence above, a VA medical 
examination and nexus opinions are warranted in order to 
fully and fairly evaluate the veteran's claims on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his claimed 
disabilities at any time since his 
departure from active service in August 
1990.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If any records are unavailable, then a 
negative reply is requested.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise to 
determine the nature, extent, and 
etiology of his claimed conditions.  It 
is imperative that any examiner who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  
The VA examiner is requested to offer 
an opinion as to:

(a).  Does the veteran currently have 
bilateral flat feet and/or any other 
foot condition?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran currently has bilateral flat 
feet and/or any other foot condition, 
did such disorder(s) preexist the 
veteran's period of active duty from 
August 21, 1987 to August 16, 1990?

(c).  If bilateral flat feet and/or 
any other foot condition preexisted 
the veteran's period of active duty, 
did the disorder(s) increase in 
disability during such period of 
active duty?  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability.

(d).  If bilateral flat feet and/or 
any other foot condition increased in 
disability during service, was that 
increase due to the natural 
progression of the disease?

(e).  If the examiner finds that 
bilateral flat feet and/or any other 
foot condition did not exist prior to 
the veteran's period of active duty 
from August 21, 1987 to August 16, 
1990, is it as least as likely as not 
that such disorder(s) had their onset 
during his period of service, or were 
they caused by any incident that 
occurred during such service?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claims on 
the merits.  If any determination remains 
adverse to the veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.











The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

